DISSENTING OPINION BY
KLEIN, J.:
¶ 1 Under Pennsylvania law, when there is a demonstrated bond between Mother and child, as the parties acknowledge here, the trial judge, not this Court, has an obligation to discuss what effect termination of the bond would have on child. The trial court did not do that in this case, so I would remand for that analysis. Accordingly, I must dissent.
¶ 2 In this case, the majority correctly noted that because of her drug addiction, the trial court did not abuse its discretion by finding that Mother had demonstrated “a settled purpose to relinquish parental duties for at least the six months prior to the filing of the termination petition.” In re C.S. 761 A.2d 1197, 1201 (Pa.Super.2000(en banc). When at birth both the Mother and child tested positive for cocaine, child was removed and placed with Tracy Craig, a family friend, where the child has remained to this date. Mother now lives in Baltimore in transition housing with three of her other children and, accordingly, missed a number of scheduled visits with K.Z.S. in Philadelphia. Despite the improvement in Mother’s situation, the trial judge was within its discretion saying Mother demonstrated an abandonment of parental duties which would justify termination. However, the trial judge noted that there have been a number of visits of Mother with K.Z.S., and K.Z.S. has bonded both with Mother and the foster mother, Ms. Craig.
¶ 3 Under these circumstances, it is not enough that Mother’s actions would justify termination. That is only one part of the required statutory termination analysis. Even if termination is justified under section 2511(a), it is the obligation of the trial judge to consider the needs and welfare of the child under section 2511(b). In re C.P., 901 A.2d 516 (Pa.Super.2006). And, as the case law has made clear, a critical aspect of the needs and welfare analysis concerns the nature and status of the emotional bond between natural parent and child, with close attention paid to the effect on the child of permanently severing any such bond. In In re Adoption of Atencio, 539 Pa. 161, 650 A.2d 1064 (1994), our Supreme Court, stated: “[W]e have held that § 2511(b) of the Act requires the court to look to the effect of termination on *765the needs and welfare of the child involved.” Id. at 1067 (citing In re E.M., 533 Pa. 115, 620 A.2d 481 (1993)); see In re L.M., 923 A.2d 505 (Pa.Super.2007); see also In re I.G., 939 A.2d 950 (Pa.Super.2007); In re C.P., 901 A.2d 516 (Pa.Super.2006); In re Adoption of R.J.S., 901 A.2d 502, 514 (Pa.Super.2006); In re: D.W., 856 A.2d 1231, 1234 (Pa.Super.2004). Here, the trial judge neglected this analysis, focusing instead on the child’s bond with the foster mother and the effect of severing the bond between the foster mother and the child.
¶ 4 In In re E.M., 533 Pa. 115, 620 A.2d 481 (1993), our Supreme Court explained what a “needs and welfare” analysis requires. Reversing this Court, the Supreme Court stated:
The Superior Court, in affirming the termination decree, expressly recognized that the question of the bond between appellant and the children had not been fully considered. Nevertheless, the Superior Court held,
[O]nee a parent is adjudged incompetent under section 2511(a) whereby family unity cannot be preserved, but where adoption is imminent, then there is no need to ascertain whether a beneficial bonding exists as between the natural parent and the children, nor whether additional factors counsel that continuing the relationship might otherwise serve the needs and welfare of the child.
Id. at 122-23, 620 A.2d 481. The Supreme Court disagreed, and stated:
It is clearly conceivable that a beneficial bonding could exist between a parent and child, such that, if the bond were broken, the child could suffer extreme emotional consequences. This is true regardless of whether adoption is imminent. To render a decision that termination serves the needs and welfare of the child without consideration of emotional bonds, in a case such as this where a bond, to some extent at least, obviously exists and where the expert witness for the party seeking termination indicates that the factor has not been adequately studied, is not proper. Whether the bond exists to such a considerable extent that severing the natural parent-child relationship would be contrary to the needs and welfare of the children is an issue that must be more fully explored by the evidence.
Id. at 123, 620 A.2d 481 (emphasis added); see also In re: I.G., supra; In re: L.M., supra; In re Adoption of R.J.S., supra; In re: D.W., supra.
¶ 5 Here, the trial judge discussed the effect of terminating the bond with foster mother, not Mother. It is undisputed that Mother had some bond with the child, whom she did visit regularly. The trial judge noted that the bonding evaluation done by the psychologist stated that K.Z.S. is bonded with the foster mother, Mrs. Craig, and with Mother. As noted, instead of discussing the effect severing the bond with Mother would have on the child, who is now almost five years old, the trial judge considered the effect on the child of severing the bond with Mrs. Craig, the foster mother. The trial judge found that placing the child with Mother would not be in the best interests of the child, nor would severing the bond with Mrs. Craig. That is not the issue. The child could stay with Mrs. Craig; nobody is talking about placing the child with Mother at this point. Under Pennsylvania law, once Mother’s rights are terminated, the adoptive or potentially adoptive parent could prevent Mother from visiting her biological child; this highlights the significance of the trial court’s consideration of the effect terminating the Mother /child bond would have on the child.
*766¶ 6 The trial court’s section 2511(b) analysis consisted of two sentences:
The Court based its finding on the testimony at trial that [K.Z.S.] has been placed with Ms. Craig for the last four years, she has been able to provide for [KZ.S.s’J daily needs, and that [K.Z.S.] recognizes Ms. Craig as his Mommy and has expressed a desire to remain with Ms. Craig. Although the bonding evaluation done by the psychologist stated that [K.Z.S.] is bonded with both Ms. Craig and Mother, the Court found that to place [K.Z.S.] with Mother would only have a negative impact on [KZ.S.Jand would not be in the best interest of [K.Z.S.J.
By no means is this a full exploration of what effect termination of the parent/child bond would have on K.Z.S. E.M., supra. The fact that K.Z.S. has bonded with his foster parent does not replace the trial court’s required inquiry and assessment of any bond between natural parent and child. To acknowledge a bond between natural parent and child (Trial Court Op. at 4), without considering the effect of termination on the child, not only ignores the critical inquiry, but seriously depreciates the magnitude of a child’s relationship with his biological parent. See In re E.D.M., 550 Pa. 595, 708 A.2d 88 (1998). This is particularly so in a case like this, where the psychologists concluded in the bonding assessment that the child is bonded to both Mother and foster mother.
¶ 7 Moreover, the Majority does the trial judge’s job here, analyzing the record and concluding that severing the bond between Mother and child would not have a deleterious effect on the child. (Majority, at 763-64). Again, that is not this Court’s function. This Court is a reviewing court; we did not see and hear the witnesses and we cannot make that determination in the first instance. Further, the majority surmises that “[wjhatever relationship K.Z.S. has been able to build with Mother during their four years of almost constant separation must be fairly attenuated,” (Id. at 764). This may be true, but in my opinion, based on my review of the record, this is unsupported. Neither the trial court nor the psychologists characterized the bond as “attenuated,” and, in fact, and at the risk of being redundant, I point out that the purpose of the bonding evaluation was to determine who the child was more bonded with. The conclusion reached by both psychologists was that K.Z.S. was bonded with both.
¶ 8 While I do not disagree with the Majority’s statement that the existence of some bond with Mother does not necessarily defeat termination of her parental rights, and I agree that the record could support a trial court determination that severing Mother’s bond would not adversely affect the child, the trial judge never considered that issue or made that finding. Cf. In re Adoption of Atencio, supra. I would remand this case and instruct the trial judge to consider and articulate the effect that terminating Mother’s bond with K.Z.S. would have on K.Z.S. in accordance with section 2511(b) and as explained by our Supreme Court. See E.M., supra; see also Matter of Adoption of Charles E.D.M., II, 550 Pa. 595, 708 A.2d 88 (1998) (where there was no evidence concerning effect termination of Mother’s parental rights would have on children’s well-being, Orphans’ Court did not have competent evidence to make proper determination pursuant to Section 2511(b)).